ACCEPTED
                                                                                         03-15-00703-CR
                                                                                               11134052
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   6/14/2016 12:59:08 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                      IN THE

                             COURT OF APPEALS                      FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                  THIRD SUPREME JUDICIAL             DISTRICT
                                                            6/14/2016 12:59:08 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk
                                    OF TEXAS

                        TRIAL COURT NO. CR-13-0465

                        DOCKET NOS. 03-15-00703-CR

                            THE STATE OF TEXAS

                                        VS.

                        MIGUEL HIDROGO CARDIEL

      ___________________________________________________________

                            ON APPEAL FROM THE

                      22TH JUDICIAL DISTRICT COURT

                          OF HAYS COUNTY, TEXAS

   ____________________________________________________________

 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

      To The Honorable Judges of The Court of Appeals:

      Appellant in the above styled and numbered causes by and through his

attorney, makes this Motion For Extension of Time to File Appellant's Brief, pursuant

to the Texas Rules of Appellate Procedure and as grounds therefore would show the

Court:
                                          I.

      This cause was heard in the 22nd Judicial District Court of Hays County, Texas.

                                         II.

      The Trial Court cause number and style are as indicated above.

                                         III.

      Appellant was convicted of the offense of Driving While Intoxicated 3d

offense.

                                         IV.

      Appellant was assessed a punishments of 2 years confinement in the TDCJ

probated for a period of eight years.

                                         V.

      The Court has granted one previous extension to file Appellant's brief.

                                         VI.

      The length of time requested for the extension is until June 30, 2016.

                                        VII.

      Good cause for the requested extension exists because undersigned counsel is

currently preparing for three felony jury trials and two capital murder cases in Bexar

County. Counsel was also in trial in Comal county in an aggravated sexual assault

case during the week of May16. These cases all required significant preparation.

MOTION TO EXTEND TIME TO FILE BRIEF-PAGE 2
For this reason counsel has been unable to prepare a brief herein in the time allotted.

                                      PRAYER

      Wherefore, Appellant by and through his attorney of record, prays that the

Court will grant this motion and extend the time for filing Appellant's Brief until June

30, 2016.

                                                      Respectfully Submitted,


                                                      /s/C. Wayne Huff_____________
                                                      C. Wayne Huff
                                                      P.O. Box 2334
                                                      Boerne, Texas 78006
                                                      Bar Card No. 10180600
                                                      (210) 488-4440
                                                      Facsimile (830) 230-5567

                                                      ATTORNEY FOR APPELLANT


                          CERTIFICATE OF SERVICE

  The undersigned attorney of record of Appellant hereby certifies that a true and

correct copy of the foregoing motion was served upon the District Attorney for Hays

county, on June 14, 2016.

                                               /s/C. Wayne Huff_______________
                                               C. WAYNE HUFF




MOTION TO EXTEND TIME TO FILE BRIEF-PAGE 3